Citation Nr: 1700394	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a back disability to include as secondary to a service connected left shoulder disability and/or right knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to May 1969 and from January 1974 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection a back disability to include as secondary to a left shoulder disability and/or right knee disability.  The Veteran was not provided a VA examination on this issue and the Board finds that the evidence supports providing such an examination.  Additionally, there is clear indication that there are outstanding VA treatment records, which should be collected before adjudication proceeds.

VA Examination - Back - Warranted

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, (1) the Veteran has provided competent lay evidence in his August 2016 hearing that he has persistent back pain.  (2) The record indicates that the Veteran is service connected for a left shoulder disability and a right knee disability.  The Veteran has provided has reported that he has muscle spasms which cause the pain in his back, and an October 2004 VA treatment note report indicates that the Veteran may have back spasms.  This testimony coupled with the October 2004 treatment note are sufficient to indicate that there may be a nexus between the Veteran's current report of back pain and his left shoulder.  Thus, the Board finds that a VA examination is warranted to identify and back disabilities and their relationship with the Veteran's left shoulder disability and/or right knee disability.  See McLendon, supra.  

Outstanding VA Treatment Records

Regarding the VA treatment records, the record shows the Veteran has VA treatment records in the claims file from February 2006 to April 30, 2012.  However, VA treatment records were associated with the claims file from the Social Security Administration, which indicates that the Veteran has received VA treatment records preceding February 2006.  Likewise, the Veteran has testified in his August 2016 hearing that he continues to receive VA treatment.  Thus, the Board finds that appropriate measures should be taken to ensure that all VA treatment records preceding February 2006 and proceeding April 30, 2012 should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from Birmingham VA Medical Center (VAMC) and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from January 2001 to March 2009, from July 2009 to September 2011, and from July 2013 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any back disabilities, to include muscle spasms, and their respective etiology(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

In providing an opinion, the VA examiner should also take a detailed history from the Veteran regarding the onset of his back disability any continuity of symptoms since that time.

Afterward, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that any identified back disability was caused or aggravated by the Veteran's left shoulder disability and/or right knee disability or is otherwise etiologically related to the Veteran's active service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




